Citation Nr: 0733080	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

(Vacatur of an August 17, 2007 Board remand regarding the 
veteran's increased rating claims for bilateral hearing loss 
and tinnitus are the subject of a separate Board of Veterans 
Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to evaluations in excess of 0 
percent for bilateral hearing loss and in excess of 10 
percent for tinnitus.  The veteran was scheduled for a July 
2007 Board hearing, but did not appear or indicate any desire 
to reschedule.

The veteran also appealed a service connection claim for 
depression to the Board.  However, this claim was granted by 
the RO in December 2005.  As the benefits on appeal have been 
granted, the Board has no jurisdiction over this issue.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level I hearing 
loss in both ears.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 0 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 and Supp. 2007); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the veteran was not told of the criteria used to assign 
an effective date, no such issue is now before the Board.  
Therefore, a remand of the claim to address effective date 
issues is not necessary. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing loss

The RO granted service connection for bilateral hearing loss 
in January 1970 assigning a 0 percent evaluation effective 
August 27, 1969.  This assigned rating was confirmed in 
subsequent rating decisions dated from June 1985 to February 
2001.  

The veteran filed an increased rating claim for bilateral 
hearing loss in January 2003.    

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
50
45
36
LEFT
20
35
55
55
41

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
45
38
LEFT
25
40
60
60
46

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 0 percent for bilateral hearing loss.  
Specifically, the audiological findings when applied to the 
above cited rating criteria translate to literal designations 
of Level I hearing loss in both ears.  The rating schedule 
does not provide for a compensable rating for this level of 
hearing loss.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable (0 percent) rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.   

The application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  An August 2005 VA examiner specifically commented 
that the veteran's current employment should not be adversely 
affected by the hearing loss disability.  This does not show 
marked interference with employment.  The evidence also does 
not show frequent periods of hospitalization as a result of 
the veteran's hearing loss disability.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his hearing loss disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Tinnitus

The RO originally granted service connection for tinnitus in 
June 1985, assigning a 10 percent evaluation effective 
February 19, 1985.  The veteran filed an increased rating 
claim for tinnitus in April 2003.  The RO denied the 
veteran's request in September 2003, on the basis that under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005).  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and DC 6260, limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


